Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3, 5, 7, 9, 11, 14-16, 23-26, 28, 30, 31 are pending in the instant application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/21 has been entered.
Allowable Subject Matter
Claims 1, 3, 5, 7, 9, 11, 14-16, 23-26, 28, 30, 31 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to incorporate subject matter previously indicated to be allowable.  The terminal disclaimer filed 4/14/21 is noted to be approved.
Regarding independent Claim 1, the prior art fails to teach or suggest: determining a base value for a transport block size wherein determining the base value for the transport block size comprises receiving downlink control information (DCI), the base value according to the received DCI;
determining a scaling factor for the transport block size;
in response to detection of a radio network temporary identifier (RNTI) associated with transport block size (TBS) scaling, applying the scaling factor to the base value to determine the transport block size;
in response to detection of a radio network temporary identifier (RNTI) not associated with transport block size (TBS) scaling, not applying the scaling factor to the base value to determine the transport block size, in combination with the remaining limitations of the claim.

Regarding independent Claim 9, the prior art fails to teach or suggest: determine a base value for a transport block size wherein determining the base value for the transport block size comprises receiving downlink control information (DCI), the base value according to the received DCI;
determine a scaling factor for the transport block size;
in response to detection of a radio network temporary identifier (RNTI) associated with transport block size (TBS) scaling, apply the scaling factor to the base value to determine the transport block size;
in response to detection of a radio network temporary identifier (RNTI) not associated with transport block size (TBS) scaling, not applying the scaling factor to the base value to determine the transport block size, in combination with the remaining limitations of the claim.

Regarding independent Claim 23, the prior art fails to teach or suggest: transmit downlink control information (DCI) to a wireless communication device, the DCI comprising information for use by the wireless communication device in determining a base value and a scaling factor for a transport block size, wherein the transport block size is a product of a factor indicated by a modulation and coding scheme and the information for use by the wireless communication device comprises a radio network temporary identifier (RNTI) associated with transport block size (TBS) scaling when the wireless communication device is to apply the scaling factor and the information for use by the wireless communication device comprises a different RNTI that is not associated with TBS scaling when the wireless communication device is not to apply the scaling factor, in combination with the remaining limitations of the claim.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467